PER CURIAM.
Rashawn Dion Hutchins appeals his convictions and sentences for robbery with a firearm, attempted robbery, and possession of a firearm by a convicted felon. These offenses occurred in Hillsborough County in 1993. We affirm the convictions and his life sentence as a habitual violent felony offender for robbery with a firearm. We reverse the trial court’s imposition of consecutive habitual offender sentences for attempted robbery and possession of a firearm by a convicted felon because these offenses arose from the same criminal episode. See Hutchins v. State, 658 So.2d 1205 (Fla. 2d DCA 1995) (providing the same relief to this defendant for a comparable episode in Polk County).
Affirmed in part and reversed in part.
PARKER, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.